Citation Nr: 0720582	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
to include as due to herbicide exposure.

2.  Entitlement to service connection for a bilateral leg 
condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to May 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by which the RO denied the 
veteran's claims.  

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in October 2005.  See 38 C.F.R. 
§ 20.704(e) (2006).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.


FINDINGS OF FACT

1.  Diabetes mellitus is not shown to have been incurred in 
active duty service and had its onset decades after service.

2.  A bilateral leg condition is not shown to be related to 
the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  The veteran's claimed bilateral leg condition is not due 
to disease or injury that was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in October 2002 and May 2005 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims 
and to submit any relevant evidence in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims are denied, 
and no disability ratings or effective dates will be 
assigned.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA medical records.  The record contains 
some private medical evidence.  Records from one D. Mitchell, 
M.D. were not obtained.  The RO notified the veteran that it 
was unable to secure records from Dr. Mitchell in an October 
2002 letter.  The veteran has identified no other relevant 
medical evidence.  

The veteran was not afforded VA medical examinations, as 
required under certain circumstances by VCAA.  Examinations 
are not necessary in this instance, and the Board's rationale 
is provided in the body of the decision below.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.



Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e).  The foregoing diseases shall be service connected 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Discussion

Diabetes mellitus 

The veteran's DD Form 214 indicates that he served abroad in 
Europe, and there is no reference to service in Vietnam 
during the Vietnam era or at any other time.

The veteran suffers from type II diabetes mellitus.  Diabetes 
mellitus is not mentioned in the service medical records, and 
a review of the post-service medical evidence reveals that 
the diagnosis of diabetes mellitus was made in 1993.  

Because the veteran is not shown to have served in Vietnam 
during the Vietnam era, service connection for diabetes 
mellitus cannot be granted presumptively based on service in 
Vietnam during the Vietnam era.  38 C.F.R. §§ 3.307, 
3.309(e).  Furthermore, because diabetes mellitus had its 
onset in approximately 1993, decades after separation from 
service, service connection for diabetes mellitus cannot be 
granted presumptively as a chronic disability.  38 C.F.R. 
§§ 3.307, 3.309(a).  Entitlement to presumptive service 
connection for diabetes mellitus as a chronic disability 
would only be warranted if its onset had been within a year 
of separation from service, and diabetes mellitus was not 
found until many years after service.  Id.  

Finally, service connection for diabetes mellitus is not 
warranted on a direct basis.  38 C.F.R. § 3.303; see also 
Combee, supra.  The veteran did not suffer from diabetes 
mellitus until almost 30 years after separation from service.  
The record contains no competent evidence of a nexus between 
the veteran's diabetes mellitus and service, and without such 
a demonstrated link between diabetes mellitus and service, 
service connection for that disability on a direct basis 
cannot be granted.  38 C.F.R. § 3.303.

The Board observes that the veteran may well believe that his 
diabetes mellitus is due to service.  The Board, however, 
cannot rely on the veteran's opinion in this regard because 
he is not shown to possess any sort of medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's diabetes mellitus to service, a medical opinion 
regarding whether the veteran's diabetes mellitus is directly 
related to service would be of no value in this case.  VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Bilateral leg condition

The service medical records are silent as to a bilateral leg 
condition.  A report from B.L. Predmore, a chiropractor dated 
in July 2003 indicated that the veteran presented with 
complaints of neck pain in June 2003.  After further probing, 
the veteran indicated that he suffered from numbness of the 
pelvic region that radiated into the legs, knees, and feet.  
The veteran asserted that he was told that this numbness was 
related to diabetes mellitus.  Upon examination, however, the 
chiropractor opined that the veteran's hypoesthesia resulted 
from the impingement of the sensory nerves innervating this 
region as a result of biomechanical improprieties of the 
lumbar spine.  X-ray studies of the spine visually confirmed 
the suspected abnormalities.  Following chiropractic 
treatment, the veteran's condition improved vastly, according 
to Dr. Predmore.  

Initially, the Board observes that service connection for a 
bilateral leg condition cannot be granted on a secondary 
basis as secondary to diabetes mellitus, as service 
connection for diabetes mellitus has not been established.  
38 C.F.R. § 3.310.  

Service connection for a bilateral leg condition cannot be 
granted on a direct basis because the claimed condition is 
not shown to be related to the veteran's active duty service.  
38 C.F.R. § 3.303.  Indeed, whether the veteran suffered from 
a bilateral leg condition is questionable because the only 
complaints regarding the legs are discussed in Dr. Predmore's 
report and they appear to be related to an underlying spinal 
problems.  In any event, because there is no competent 
medical evidence linking the veteran's claimed disability to 
service, service connection is denied.  Id.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's claimed bilateral leg condition to service, a 
medical opinion regarding whether the veteran's bilateral leg 
condition is directly related to service would be of no value 
in this case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


